Citation Nr: 1817120	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  15-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1944 to November 1946, for which he received the Combat Infantryman Badge.  He died on July [REDACTED], 2012; the Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the appeal in January 2016 and August 2017 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was not service connected for any disability during his lifetime. 

2.  The Veteran died in July 2012 as a result of leukemia, acute renal failure, and tumor lysis syndrome. 

3.  The Veteran did not participate in a radiation-risk activity in service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1310 (2012); 38 C.F.R. §§ 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred during service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.

For a claim based upon exposure to ionizing radiation during active duty, service connection can be demonstrated by three different methods.  First, 38 C.F.R. 
§ 3.309(d)(2) provides a list of cancers, including leukemia other than chronic lymphocytic leukemia, that will be presumptively service-connected if manifested in a radiation-exposed veteran.  See 38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. 
§§ 3.307, 3.309.  Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases," including leukemia other than chronic lymphocytic leukemia, that will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309 (d)(3)(ii).

For VA disability compensation purposes, the American occupation of Japan following World War II is defined as "[o]fficial military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan... [during] the period [from] August 6, 1945, through July 1, 1946."  38 C.F.R. § 3.309 (d)(3)(vi).

Facts and Analysis

In this case, the Appellant asserts the Veteran was exposed to radiation through one of the cited "radiation-risk activities," specifically as a member of the occupation forces stationed near Hiroshima, Japan, in 1945-1946 or that the Veteran was otherwise exposed to ionizing radiation while on active duty.  See June 2015 substantive appeal.
Thus, the primary issue in this case is whether the Veteran was exposed to ionizing radiation during service.  Unfortunately, the Veteran's service treatment records and service personnel records are not available for review because they were destroyed in the 1973 fire at the National Personnel Records Center.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A November 2013 letter from the Defense Threat Reduction Agency (DTRA) reflects the following history, which is constructed from United States Army Records: the Veteran, while assigned to "A" Company 182nd Infantry Regiment, arrived with his unit aboard the U.S.S. Samuel Chase (APA 26) at Yokohama, Japan (approximately 415 miles from Hiroshima and 580 miles from Nagasaki), from the Philippine Islands on September 7, 1945, and disembarked there on September 10.  That same day, the Veteran accompanied his unit to nearby Fuchinobe, where the company bivouac was established.  He remained there until being reassigned to, but not joining, Headquarters and Headquarters Company, 321st Infantry Regiment, Aomori (about 635 miles from Hiroshima and 810 miles from Nagasaki), on November 10, during which time he was on temporary duty with Headquarters Company, Americal Division, at Yokohama.  

Then, the Veteran joined "C" Company, 306th Engineer Combat Battalion, Aomori, on November 3, 1945, and was subsequently released from this assignment on January 14, 1946.  He reported for duty with "B" Company, 153rd Engineer Construction Battalion, at Yokohama, the following day.  He was released from this assignment on May 29 and reported to "B" Company, 46th Engineer Construction Battalion, Yokohama, on June 1.  He remained assigned to that unit through July 1, 1946 (the day the occupation of Hiroshima or Nagasaki, Japan ended for VA purposes).  Thus, this record reflects the Veteran was stationed in Yokohama, Fuchinobe, and Aomori, Japan.

NARA subsequently forwarded the history of the 153rd Battalion, which the Veteran joined in January 1946.  It reflects that members primarily engaged in local construction projects in Yokohama.  Some men engaged in training in Yokohama, Japan, Manila Philippines or Tokyo, Japan (approximately 559 miles from Hiroshima and 830 miles from Nagasaki); there is no mention of any men working in or around Hiroshima or Nagasaki.  

In sum, the above-cited evidence demonstrates the Veteran was stationed in Japan near the end of World War II; however, he was located in Yokohama, Fuchinobe, and Aomori, Japan - all of which are at least 400 miles from Hiroshima and Nagasaki.

The Board acknowledges the Appellant's assertions that the Veteran was stationed in occupied Japan and she should be afforded benefits as a result.  See May 2013 lay statement.  However, the definition of American occupation of Japan for VA disability compensation purposes is limited to within 10 miles of the city limits of either Hiroshima or Nagasaki, and does not include the entire country.  

Nor does the combat presumption does not assist the Appellant in this case.  While the Appellant's representative asserts that the Veteran's service was "entirely consistent with being in proximity of the bombing of Nagasaki and Hiroshima that he was indeed exposed to radiation," the Veteran's presence within 10 miles of the city limits of either Hiroshima or Nagasaki is not substantiated by official military records, as noted above.  See July 2015 Appellant brief.  In other words, any assertions of radiation exposure are not consistent with the circumstances of the Veteran's service, and the combat presumption does not apply.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(d).

The Board also acknowledges the Appellant's assertion that, "[e]ven if [the Veteran] was stationed miles away from the blast site, one could logically assume that he would have been required to go to the sites in the aftermath at Hiroshima and/or Nagasaki."  See June 2015 substantive appeal.  The Appellant's statement is not supported by the above-cited military personnel records.  The Appellant has also sent in photographs from the Veteran's time in Japan, and she asserts that these photographs show the Veteran near the destruction of the bomb.  See id.  Unfortunately, the photographs contain no information as to where they were taken, particularly whether they were taken within a 10-mile vicinity of Nagasaki or Hiroshima, and the Appellant is not competent to address this matter.  

The Appellant's representative also notes that the Veteran's destroyed records could have held evidence showing service within the recognized criteria.  See June 2017 Appellant Brief.  While it is possible that destroyed records might be favorable to the Veteran's claim, the Board is responsible for weighing the evidence of record, which overwhelmingly indicates the Veteran did not serve within 10 miles of Hiroshima or Nagasaki or that he was otherwise exposed to ionizing radiation.  Thus, despite careful consideration of the benefit of the doubt rule, the preponderance of the evidence does not support in-service exposure to radiation.

In fact, the only favorable evidence of record is the Appellant's January 2013 statement in which she reported, "I do recall [the Veteran] talking about Hiroshima and that no one would believe what he saw.  He showed me pictures of the death and destruction, which I have submitted as evidence."  However, in a May 2013 statement, the Appellant contrarily stated, "[m]y husband did not talk about service except to say that he was in Japan during the occupation."  Thus, her statement as to the Veteran's reported service in Hiroshima is not credible.  In addition, as noted above, the submitted photographs are not probative regarding the location of the Veteran's duty locations.  Moreover, there is no indication that the Veteran had official duty anywhere near Hiroshima, as required by VA regulations.  38 C.F.R. § 3.309(d)(3)(vi).  

Regardless of service near Hiroshima or Nagasaki, a Veteran may establish service by showing he was otherwise exposed to ionizing radiation during active duty.  In the present case, there is no competent and credible indication the Veteran was so exposed.  In short, the Board finds that the most probative evidence is against a finding that the Veteran was exposed to ionizing radiation during active duty.  Accordingly, service connection under any of the three different methods based on alleged in-service radiation exposure is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


